Judge Jung,

My name is Adam Dunn and I am Joseph Caltagirone’s son-in-law. I am writing
this letter in support of Joseph in the hopes that I can shed some light on
my relationship with him and his family, and how I know him to be a genuinely
good person, father and father-in-law.

I met Joseph’s daughter, Lucy, almost 9 years ago — she was a recent graduate
of Columbia Law School, and I had just moved to the city in order to begin my
in-house career after having clerked on the state bench and working for
several Maryland State CJA panel attorneys.

The first thing I noticed about Lucy was that, by any measure, she was the
smartest person I’d ever met. When I complemented her on this fact, she very
quickly told me that it was a genetic trait of the Caltagirone’s — all of
them were brilliant. I recall visiting Tampa later that summer and going to
brunch with Lucy, Joe, and his engineering buddies from Honeywell. It turns
out Lucy was right — not only was Joe a brilliant engineer, all of his
colleagues looked up to him as a mentor in the professional and personal
sense.

As my relationship with Lucy grew, so did my relationship with Joe. I recall
one instance, in particular, that I think represents the type of person he
is, and what he means to me as a father in law.

In 2011 I was interested in adding some technology skills to my legal
practice in order to pursue a job opportunity. I recall making it through
the screening process and being asked on site in order to demonstrate my
understanding of a particular computer database, in which I had no expertise.
I e-mailed Joe looking for advice and 3 hours later he had sent over a
complete guide relating to what I needed to learn, complete with several
practice exercises.

Aside from being intelligent Joseph has an incredible heart, which manifests
itself in his continued and unwavering care for his mother and aunt. He’s
both a caretaker, janitor, chef, and chauffeur. He’s truly an incredible
companion to them, and they’re lucky to have him around.

I know that this incident has impacted Joe in every way possible. It has
introduced stress, remorse, and uncertainty into his life. These elements
would be hard for any human to handle, and the impact on Joe is no different.
However, I feel as though this has caused a transformation of sorts.
Mistakes in life are common and universal but not without value. Joe has
found the value in this — both in his commitment to right the wrongs caused,
and his commitment to return to his normal life. The life that consists of
overseeing his family, of cooking spaghetti for his mother and aunt, of
taking care of his dog Buster, and never returning to the current situation
or one like it.

Sincerely,

Adam Dunn
